DETAILED ACTION
This Office Action is in response to Amendment filed November 1, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(Election/Restrictions
Claims 4 and 21 should have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim, because Applicants elected species drawn to the embodiment shown in Fig. 29 of current application in the Election filed September 3, 2020, which does not comprise the claimed raised source/drains, and the claimed raised source/drain regions functioning as the quantum dots in claim 21, and claim 4 depends on claim 21.)

Claim Objections
Claim 1 is objected to because of the following informalities: on line 13, “said oxide layer” should be replaced with “said gate oxide layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

If arguendo the amended claim 21 is directed to an elected species, claims 4 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 21, Applicants originally disclosed a source/drain in embodiment shown in Fig. 9Q and described in paragraphs [0074], [0252] and [0254] of current application, in classic FET transistors described in paragraph [0283] of current application, in a classic FET in embodiment shown in Fig. 11 and described in paragraph [0304] of current application, in a classic FET in embodiment shown in Fig. 12 and described in paragraph [0308] of current application, and in a classic FET in embodiment shown in Fig. 13 and described in paragraph [0312] of current application, and in a classic Mreset device in embodiment shown in Fig. 22C and described in paragraph [0340] of current application.  However, Applicants did not originally disclose “a first raised source/drain formed at one end of said first semiconductor fin that functions as a first quantum dot; a second raised source/drain formed at one end of said second semiconductor fin that functions as a second quantum dot” recited on lines 9-12.

Claim 4 depends on claim 21, and therefore, claim 4 also fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

If arguendo the amended claim 21 is directed to an elected species, claims 4 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 21, it is not clear how “a first raised source/drain formed at one end of said first semiconductor fin” can function as a first quantum dot, and “a second raised source/drain formed at one end of said first semiconductor fin” can function as a second quantum dot, because (a) as discussed above, Applicants did not 
(2) Regarding claim 4, it is not clear what “said first well and said second well” recited on line 2 each refers to, because (a) the amended claim 21 does not recite a first well and a second well, and (b) therefore, the limitation “said first well and said second well” lacks the antecedent basis.

Allowable Subject Matter
Claims 1-3, 5, 6, 14 and 17 are allowed, because Michalak et al. do not disclose the limitation “a potential electrostatically applied to said control gate is operative to control a tunneling path between said first semiconductor fin and said second semiconductor fin through said oxide layer thereby allowing or preventing an electron or hole from tunneling between said first quantum dot and said second quantum dot” recited in claim 1, and “a respective potential electrostatically applied to each control gate is operative to control a tunneling path between a respective pair of semiconductor fins through a corresponding gate oxide layer thereby allowing or preventing an electron or hole from tunneling between quantum dots corresponding to said respective pair of semiconductor fins” recited in claim 14.

Response to Arguments
Applicants’ arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2020/0126980)
Cheng (US 11,031,239)
Glass et al. (US 11,222,977)
Jiang et al. (US 9,502,265)
Rachmady et al. (US 2020/0312846)
Basu et al. (US 11,094,716)
Morau et al., “Transport spectroscopy of coupled donors in silicon nano-transistors, Scientific Reports 4 (2014) 6219.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        February 3, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815